TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00187-CV


                                  J. M. and R. A. G., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                  FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
             NO. 21-0539, THE HONORABLE SHERRI TIBBE, JUDGE PRESIDING



                                                ORDER


PER CURIAM

               Appellants J. M. and R. A. G. filed their notices of appeal on April 6, 2022 and

April 9, 2022 respectively. The appellate record was complete on May 13, 2022, making

appellants’ briefs due on June 2, 2022. On June 2, 2022, counsel for appellants filed motions for

extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Amanda Wilhelm and Cara-

Beth Bass to file appellants’ briefs no later than June 22, 2022. If the briefs are not filed by that

date, counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on June 14, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith




                                               2